OFFICE    OF   THE      ATTORNEY           GENERAL        OF TEXAS
                                             AUSTIN
OauoGYum
mwmnr-




    Travle County
    Aurtin, Texar




                                                                       varlour,pueatlonr
    r6latlro to the 0                                                 8 been reoelmd and
    oardully oorulde                                                     wr   qu0tS     rrom
    your      letter   a8 r0
                                                               C8ll8UIror
                                                              II made by Honor-
                                                      r 0r the Oml8U8,on June
                                                      nSU8      rOr   TraYi        COUntJ,
                                                      0,686      inhabitante.



                                      rerence to salaries c&              county       and pre-

                                 u, theraroro,           pleass advise           u81


                             8   it    the   duty   Or    the    COidS6iOnSr8’               COUrt,
              by reason 0r the ohangs of populatl,on0r Tray18 County,
              Texa8, and the Ola8slriOatlOn ohange or said oountp,
              a8 aforesaid to rix the salarlsr of the OfrlO6r8
              named in dole    39128, SSotion   13, in aocoraanos      with,
              thr Limitation8 8st out in Said %rtiole   and   SSOtiOn,
              and rhould the order of said court   fixing said Salads8
                                                                819 .



Honorable Paul Holt, Honorable S. A. Belger, Page 2


     b4 4rr40tiY4 rrom June 17, 1940, the date or the
     announoement 0r said 1940 aeneu8 ror Tra$e county,
     Terse.
          "2. If it 18 the duty of the Commi881one;8'
     Court to fix salarle8 a8 asked in the prooeeding
     queatlon, and thr order 80 rlxing said ealarlee 18
     not 4rr40tiY0 rr0m June 17, 1940, then rromwhat date
     8hould sald order be err40tiv4.
           ma. Travis County, on AUgU8t 24, 1935, had an
     orrioial 04n4u8 0r 77 777, ana under Artlola 3891,
     oeme within the olarsirioatlon or.oountlor oontaln-
     lng a8 many ae 60,001 and not mcpe than 100,000 ln-
     habitants. In rixlng ealarler 0r OfilOer8 named in
     Artiole 39124, seotion 13, shall the Commleelonef81
     Court 0r TraYi County, in arriving at the minimum
     and maximum llmltatlons of said 8alarle8, oompute
     the earning8 0r said 0rri04r4 on the ole88lfloatlon
     of oountlea oontainlng a8 many a8 100,001 and not
     more than 150,000 lnhabltante.~

         “4.  Artiole  3912e, 8eotion 13, provides, among
    other thing8: '%aoh Or eaid OlriUOr8   8hdl1 be paid
    in money an annual 8alary in twelve (12) equal instalL
    nent8 or not lose than the 8Ua earned a8 compensation
    by him in hi8 orrioial oapaolty r0r the fl8Oa1 year
    1935, and not more than the maximum amount lllowed
    8uOh OfflCer under bW8 exi8ting On August 24, 19351'
           "Do the abovr word8 *the 8um earned by him a8
     oompeneatlon' mean all fee8 earned, both oolleoted and
     unoolleoted, or do said word8 mean 0011eOted f8e8
     only.

           *5. Und4r re4 hW8 8d4ting OIL    August 24, 1935,
     a8 applied to oountlee oontalnlng ae many ae 100,001
     and not more than 150,000 inhabitants, the maximum re-
     oited in Art1014 3891 18 #S 500.00. In arriving at
     the minimum and maxlmum lfmjtationr, provided in Artlole
     39120, seation 13, 8ha11 the Commi88ionero' Court Of
     Travle County be governed by the marlmum or ~5,!300.00
     #tat ed as abovr , or is the maxlmum amount the amount
     8tetOd in Are1018 3883, 8eOtion 5, p1U8 one-third Or
     4X0484   r408.
Honorable Paul Rolt, Honorable S.     A.   Bllger, age   3


           “6.  A8 grovided by Art1018 39124, 8eotlon
     8, thr COXUi88iOh4r8' COtWt Or Tl'aVi8County, Toxar,
     bar, by order Pa8846 on January 1, 1936, plaoed all
     preolnot OffloOr on ralary ba8i8, whloh order has
     been re-onaoted each January lat. Is it the duty
     0r the Cormml8eloner8'court or Travis county, Texar,
     to fix the malarler of all greOlmt ofticOrr, in ao-
     oordano8 with mlaimum and marlmum limltation8 fixed
     by law, at the time 0r the annouaaament 0r the orri-
     olal cenous of Travis County, Texas, for 1940, as
     above rtated, or 14 it the duty 0r said court to rix
     8alarler 0r prooiaot orrioers on January 18t, 1941;
     ror  the onruing year, or rhall 8uoh ohangel, ii any,
     be ofZeotlv4 from the date of the passage-or an order
     ohanglng said preoinot OfflOer8' aalarlss.
          Artlole 59124, Seotion 13, Vernon's Annotated Texas
Civil Statutrs, roabr In part as fO11OW8l
            n
            'he Commt88icmere* Court in oountie8 having a
     popule iion of twenty thousand (20,000)     inhabitanta
     or mor 1, and leas than one hundred and ninety thou-
     6aad ( ~90,000) inhabitant8 aooordlng to the la&
     fyg    .ng yrderal Census, 18 hereby authorized and
            .l be its dut to flx the salaries of all the
     r0ii0w .ng named 0rrfoer8, to-wit: rherirr, asaesaor
     and 00 Aector 0r taxes, oounty judge, oounty attorney,
     lnolud .ng orimlnal distriot attorneys and county at-
     toraey I who perrow the dutles 0r diatrlot attorney8,
     dietsi It olerk. oountr clerk. treasurer.     hide and
     animal ln8pect&.    za&h or edid oriioeri     shall be paid
     in money an 6nnual salary ln twelve (12) equal InetalI-
     monts 0r not 108s than the total 8~111    earned a8 oompen-
     8atlon by him in hla offlolal oapaclty for the fl8oaI
     year 1936, and not more than the maximum amount allowed
     ddoh ofiioer under law8 lxirtlng on Auuust      24, 1936;
     .r.   .”   (Under8oorlng our81

          Artfole 3891, Yernon'a Annotated Texas Civil Statutes,
read8 in part a8 iOiiOW8Z

          "Eaoh orrloer M-4   in thir Chapter shall firlt
     out 0r the ourrent roe8 0r hi8 0rri00 pay or be pal4
     the amount allowed him under the provlsloa8 0r Art1018
     3883, togrther wlth the aalarlae of his aaslrtant8 and
                                                        .
Honorablr Paul Bolt, Honorablr S. A. Belger, Page 4 '


       d@pUtiO8,and  authorized expenae8 under Artiale
       3899,     the Mount neoe88ary t0 cover Oo8t8 Or
                    and
       premium on whatever surety bona may be required by
       law, rr the current is48 0r such Off108 collected
       in any year bs more than the amount needed to pa.ythe
       amounts above speolfied, same shall be deemed 6x0688
       fees, and shall be disposed of in the manner hereln-
       arter provided.
               I)
                     .    .   .


             "In oountlas, oontainlng slxt'ythousand and one
        60,001) and not more than 036 hundred thousand
       I100,000) inhabitants, dlatriot and oounty oiiloere
       named herein shall retain one-thfr.4of such exoe88
       fees until such one-third, together with the amount
       saeoffied in Article 3983, amounts to Forty-seven
       muds94   and Firty Dollara ($4750). Preolnot OfflaOS
       shall retain one-third until euch one-third, together
       with the amount s?eolfied In Artlole 3883, amounts
       to Twenty-81x Hundred Dollsrs ($2600).w
          The Ofticers~ Salary Law became effeotive January
lat, A. D. 1930. (Seotlon 21, Article  39120, Vernon'8 Aano-
tated Texas Civil Statutes.)
               Artiole 3898, Vernon's Annotated Texas Civil Stat-
ute8, reads      in part a8 r0ii0wsl
            TYte fiscal year, within the meaning Of thl8
       Act, shall begin on January 1st of each year; and
       eadh district, county and precinct officer shall
       rile his report and meke the final settlement re-
       quired in this Aot not later than February 1st Or
       each year; provided, however, that officers reoelr-
       ing an annual  salary a8 ompensatlon ror their 8or-
       vi068 shall, by the 01080 of eaoh month, pay iat
       the Ofrisers* Salary Fund or funds, all fees, oom-
       missions and compenaatlon oolleoted by him during
       said montti. . . .*
            Article 39128, Section 2, Vernonfe Annotated Texar
Civil Statutes,   read8 in part aa rOllOW8:
            "The Commissioners' CrJurt of eaoh county in the
       Stats of Texas, at Its first  regular meeting in Jan-
Honorable   Paul Hblt, Honorable 9. A. Belgor, Fag. 5


     uary of eaoh oalendar par, #hall, by or&or made
     and entered la the minute8  of said oourt,,detemine
     whether prsolnot otrioerr of emoh oounty (lxoept
     pub110 weigher8 and raglrtrars of vital statletior)
     ahall be oompmrated on a ralary b8si8 a8 provided
     iOr in thi8 Aot   or whetker they she11 reorive a8
     their OOIllpelleatiOn,
                          8UCh reO8 of OrflOe a8 Hi8ybe
     earned by them in the perfomano8 oi the dutier of
     their OtfiOa8, and it rhfillbe the duty of the
     oounty olerk of laah oounty to rorward to thenComp-
     troller 0r Pub110 Aooount8 of the State of TeXa8 on
     or before th8 3lrt day 0r January a oertlrled 00~~ of
     8uOh ordrr. , . ."
           Opinion Ho, o-2580 of thi8 Department hold8, among
other thingr, that the ealarler ior the offleer named in
Seotion 15, Artlole 39120, In oountier    having a population of
80,000 inhabitant8 or Ikoreand 1088 than 190,000     inhabitant8,
looordlng to the laet Federal oen8u8, .should ba fired for the
year 1941, a8 prwided by law oxirting August 24th, 1933, re-
gardlers or the population of ruoh oountier a8 8hOWU by the
1940 ?ederal oen8u8. Under the faotu relative to thir opin-
ion Llaertone County, Texa8, had a population ot 39,497 inhab-
itaatr aooordlng to the 1930 federal 0811~~8 and the prelimin-
ary oenau8 report made by the ysderal 01118~8Bureau ot the
ooUnty'8 population in 1940  wa8 33,380   inhabitaatr. The opln-
lad further holds that the minimum ralary or einy'ofiioernamed
in Seotion 13 of Article 39120, 8upra, could 'iiot   be lea8 than
the total num earned a8 oompenration by the'lncumbent of the
ofrioe in hi8 orriofal aapaclty for the risoal year      1935 and
that  the maximum salary oould not be more than-the maxlmum
em;?" allowed suoh orricer under laws exl8ting ok;ayt         24th,
     .  We emlose  herewith a oopy   qf Opinion  No.        .
          Opinion No. O-345 of this Departmentihold8 that under
the ogfioerr' Salary Bill, the,Dirtriot Olerk of Limertone
Coumy, Texa8, 18 entitled to *not h88 than the total 8Ul
earned a8 oompensationw rather than "the mum oolleotedm or
"earned and oolleotad,* and ?n arriving at the ool'reot    minimum
ralary to be paid said ofr~Oer, the Connuissionere*Court 8hOUld
oonslder the mm total of both the ree8 mlleoted and unool-
f$ef9;;   whioh he would have been legally entitled for the
             The opinion also hold8 that in computing said
olerk*r e&y     the Commirrionera* Cw.rt should deduct from the
total eompsnsatlon earned,  oollectrd and unoolleotsd, the ex-
Honorable Paul Bolt, Honorable S. A. Belger, page 6


pen868 0r the 0rttoe ror the year &9?5, %i?h were legally
allowed by the Commissionorr~ Court ror that year. We en-
olose herewith a oopy ot Opinion No. O-345.
      We also enclose herewith a copy of Conrerence Opinion
No.   3053 Or thi8 D8partment, whioh oontainr a ruii di8OU8-
qion of the ninimum ealary or a aounty attorney under the
OrflOer8' Salary h3W.
          Opinion No. 0-1595 of tht8 Department hoidr that
when annual salaries have been rixed ror the Ofi$Oer8 named
in Seotion 13 of Articlr 3912e, Vernon'8 Annotated Texar Civil
Statute8, by the COlSDli88iOll~r8
                              * Court they oanngt be changed
during that year* however, that the Comals8ioners~ Court oould
ohango the 8alarie8 Ior the following ykar, provided auoh aal-
aria8 are not leas than the total sum earned as oompenaatlon
by ths officer in his oifioial oapaoity for the ri8Od year
1935, and not more than the maximum amount allowed euoh oifioer
under law8 existing on August 24th, 1935. We enolose herewith
a copy of Opinion No. O-1596, whioh oontalns a full dieoueaion
of this matter.
          As stated In your lettar, on August 24th, 1935, TraVi8
County, Texa8, had a population of 77,777 inhabitants, aooord-
lng to the last preoeding Federal oansus of 1930. At that time,
to-tit, on August 24th, 1936, thr maximum emount allowed the
county and district OfifOer8 0r TraVi8 County under ArtiOle8
38S3 and 3~391,Vsmonv8 Annotated Civil Statutes,  we8 $4750.00.
The maximum allowed preclnot offioers in Travis County on that
date waa $2500.00.
           You are tharsiors, respeatfully advlssd that it 18
the opinion of this Department that the change in the popula-
tion of Travis .County, Texae, haa no sffsot upon the salaries
0r the Officer8 named in ssotion 13 0r Article 3912e, Vernon'8
Annotated  Texas Civil StatuteBe that the maxlmum salary  to be
allowd any 0r said named oounty or dirtriOt officer8 or
Travis COWity, TeXa8, 18 $4750.00; that the IMX~~UUII salary t0
be allowed prroinot OfriOer8 of Travir County, Texa8, 18
$2600.00; that the mInimum ralarier to be allowed 8uCh offioere
is not le88 than the total 8um earned a8 OOmpensatiOn by 8uoh
Offher    in their offioial oapaoity for the year 1935; and that
after ealariee have be8n set they oannot be ohangsd during the
year by the Commissionerr Court.
                                            I
-




    .   .I   -




                 Honorable Paul Holt, Honorable 9. A. Bslger, Ihgs 7 .:


                             Tour fir8t quertion i8 anmwered in the negative.
                             Your 8eOOnd quertion beoomer moot in view      0r   OCR
                 an8wer to   que8tion 810.1.
                             Your third question is   an8wer8d   in   the negative.
                           In an8wer to your fourth queetion, it 18 our opin-
                 ion that all roe8 earned, both oolleoted and unoolleated,
                 oome within the mrd8  'the 8um earned by him a8 oompen6ation.a
                           four fifth qurrtion beOme8 moot in view of our hold-
                 ing that $4780.00 18 thr maximm 8alary to be allowed dirtriot
                 8nd county OrriOer8 or Travir county under th? OffiOar8' Salary
                 Law.
                           YOUr rixth qU88tiOn 18 an8w9rOd in the n8gatiVe. It
                 18 our Opinion that the COnrmi88iOner8'COUrt ha8 no authority
                 to ohange the ulari88 oi prooinot offioen during th.8year.
                           It ia the opinion of thft D8partment that the Commis-
                 8ioner8' Court of Travir County ha8 the authority to ahmge
                 the aalariee of the otfiosrr named in Sootion 13 of Artiole
                 39120, Vernon'8 Annotated Texa8 Civil Statutes, and of the pre-
                 oinot otfioerclof TrtivirCounty,for the fieoal year 1941, pro-
                 tided aame are set withln the minimum8 and maximums allmsd by
                 law a8 above indioated.
                                                                 Your8 very truly




                 WJFtBBB